Citation Nr: 1411077	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-40 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected disabilities sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The Veteran testified before the below-signed Veterans Law Judge at a hearing in December 2012 in support of his claim of service connection for sleep apnea. A transcript is of record.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2011. The VA examiner opined that the Veteran's service-connected sinusitis and rhinitis were not the cause of the Veteran's sleep apnea. There was no opinion with regard to whether the Veteran's sleep apnea was aggravated by his service-connected sinusitis or rhinitis. There is also no opinion of record with regard to direct service connection. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, a remand is required for an adequate opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA sleep apnea examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's diagnosed sleep apnea and whether this disability began during active service including any incident of service or secondarily related to the Veteran's service-connected sinusitis or rhinitis.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the various statements by the Veteran and his spouse, including those at the December 2012 VA Travel Board hearing and the September 2009 statement in support by the Veteran's spouse; post-service VA treatment records including the June 2008 sleep study; and the March 2011 VA examination report. 

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether the Veteran's sleep apnea began during active service or is related to any incident of service.

e. The examiner must provide an opinion as to whether the Veteran's sleep apnea was caused by or related to the Veteran's service connected sinusitis or rhinitis.

f. The examiner must provide an opinion as to whether the Veteran's sleep apnea was aggravated by the Veteran's service connected sinusitis or rhinitis.
g. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.

h. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


